Order entered August 24, 2015




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00801-CV

                             JAY SANDON COOPER, Appellant

                                                 V.

                             JUDGE PAUL MCNULTY, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01611-2015

                                            ORDER
       Appellant has filed a “plea to the jurisdiction and request to realign the parties,” asking

the Court to determine whether it has jurisdiction over his appeal from the trial court’s purported

May 18, 2015 order of dismissal and the trial court’s June 25, 2015 order declaring him a

vexatious litigant.   So that the Court may determine its jurisdiction, the Court ORDERS

appellant to file, no later than September 1, 2015, a letter brief addressing the Court’s

jurisdiction. The Court further ORDERS appellee to file a response no later than September 11,

2015. If either party relies on information not before this Court, that party must obtain a

supplemental clerk’s record from the trial court containing that information. The parties are

cautioned that no extensions will be granted.
          In light of this order, we SUSPEND the (1) August 24, 2015 deadline for appellant to

pay, or make arrangements to pay, for the clerk’s and reporter’s records; and (2) August 31, 2015

deadline for appellant to file written verification he has paid or made arrangements to pay for the

record.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE